Title: To Thomas Jefferson from Martin Bicker, 5 October 1806
From: Bicker, Martin
To: Jefferson, Thomas


                        
                            Funchal Island of Madeira5th. October 1806
                        
                        The Petition of Martin Bicker
                            Humbly Represents
                            That your Petitioner is a Native of Boston State of Massachusetts, and that he has been in the Commercial
                                line in Said Boston nearly thirty years—that in consequence of heavy losses by depredations of the Several Powers at
                                War, upon his Shipping and other Property, with other misfortunes, he was reduced in his circumstances and his health
                                much impair’d, that your Petitioner was induced with the advice of his friends to embark with his Family for this
                                Island in May 1802. Where he has since resided conducting some Business in the commission & commercial lines,
                                which has enabled him to acquire the Portugues Language and a competent knowledge of the customs and Trade of this
                                place, that in consequence of the sudden death of Marian Lamar late Consul for this Island, the Consulate office is
                                vacant—your Petitioner therefore most humbly Solicits that he may be appointed to the office under such Bonds
                                & regulations as in your Excellences wisdom may be judged expedient—and your Petitioner as in duty bound will
                                ever pray— 
                        
                            Martin Bicker
                                
                        
                    